
	
		II
		109th CONGRESS
		2d Session
		S. 3325
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 26, 2006
			Mr. Bunning (for
			 himself, Mr. Obama,
			 Mr. Lugar, Mr.
			 Burns, and Mr. Pryor)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote coal-to-liquid fuel
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Coal-to-Liquid Fuel Promotion Act of
			 2006.
		2.DefinitionsIn this Act:
			(1)Coal-to-liquidThe term coal-to-liquid
			 means—
				(A)with respect to a process or technology,
			 the use of the coal resources of the United States, using the class of chemical
			 reactions known as Fischer-Tropsch, to produce synthetic fuel suitable for
			 transportation; and
				(B)with respect to a facility, the portion of
			 a facility related to the Fischer-Tropsch process, Fischer-Tropsch finished
			 fuel production, or the capture, transportation, or sequestration of byproducts
			 of the use of coal at the Fischer-Tropsch facility, including carbon
			 emissions.
				(2)SecretaryThe term Secretary means the
			 Secretary of Energy.
			3.Coal-to-liquid fuel
			 loan guarantee program
			(a)Eligible
			 projectsSection 1703(b) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the
			 end the following:
				
					(11)Large-scale coal-to-liquid facilities (as
				defined in section 2 of the Coal-to-Liquid
				Fuel Promotion Act of 2006), that use coal resources of the
				United States to produce not less than 10,000 barrels a day of liquid
				transportation
				fuel.
					.
			(b)Authorization
			 of appropriationsSection
			 1704 of the Energy Policy Act of 2005 (42 U.S.C. 16514) is amended by adding at
			 the end the following:
				
					(c)Coal-to-liquid
				projects
						(1)In
				generalThere are authorized
				to be appropriated such sums as are necessary to provide the cost of guarantees
				for projects involving large-scale coal-to-liquid facilities under section
				1703(b)(11).
						(2)Limitations
							(A)In
				generalNo loan guarantees
				shall be provided under this title for projects described in paragraph (1)
				after (as determined by the Secretary)—
								(i)the tenth such loan guarantee is issued
				under this title; or
								(ii)production capacity covered by such loan
				guarantees reaches 100,000 barrels per day of coal-to-liquid fuel.
								(B)Individual
				projects
								(i)In
				generalA loan guarantee may
				be provided under this title for any large-scale coal-to-liquid facility
				described in paragraph (1) that produces no more than 20,000 barrels of
				coal-to-liquid fuel per day.
								(ii)Non-Federal
				funding requirementTo be
				eligible for a loan guarantee under this title, a large-scale coal-to-liquid
				facility described in paragraph (1) that produces more than 20,000 barrels of
				coal-to-liquid fuel per day shall be required to provide non-Federal funding
				for the proportional cost of the loan guarantee for production that exceeds
				20,000 barrels of coal-to-liquid fuel per
				day.
								.
			4.Coal-to-liquid
			 facilities loan program
			(a)Definition of
			 eligible recipientIn this
			 section, the term eligible recipient means an individual,
			 organization, or other entity that owns, operates, or plans to construct a
			 coal-to-liquid facility that will produce at least 10,000 barrels per day of
			 coal-to-liquid fuel.
			(b)EstablishmentThe Secretary shall establish a program
			 under which the Secretary shall provide loans, in a total amount not to exceed
			 $20,000,000, for use by eligible recipients to pay the Federal share of the
			 cost of obtaining any services necessary for the planning, permitting, and
			 construction of a coal-to-liquid facility.
			(c)ApplicationTo be eligible to receive a loan under
			 subsection (b), an owner or operator of a coal-to-liquid facility shall submit
			 to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require.
			(d)Non-Federal
			 matchTo be eligible to
			 receive a loan under this section, an eligible recipient shall use non-Federal
			 funds to provide a dollar-for-dollar match of the amount of the loan.
			(e)Repayment of
			 loan
				(1)In
			 generalTo be eligible to
			 receive a loan under this section, an eligible recipient shall agree to repay
			 the original amount of the loan to the Secretary not later than 5 years after
			 the date of the receipt of the loan.
				(2)Source of
			 fundsRepayment of a loan
			 under paragraph (1) may be made from any financing or assistance received for
			 the construction of a coal-to-liquid facility described in subsection (a),
			 including a loan guarantee provided under section 1703(b)(11) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16513(b)(11)).
				(f)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $200,000,000, to remain
			 available until expended.
			5.Location of
			 coal-to-liquid manufacturing facilitiesThe Secretary, in coordination with the head
			 of any affected agency, shall promulgate such regulations as the Secretary
			 determines to be necessary to support the development on Federal land
			 (including land of the Department of Energy, military bases, and military
			 installations closed or realigned under the defense base closure and
			 realignment) of coal-to-liquid manufacturing facilities and associated
			 infrastructure, including the capture, transportation, or sequestration of
			 carbon dioxide.
		6.Credit for investment
			 in coal-to-liquid fuels projects
			(a)In
			 generalSection 46 of the
			 Internal Revenue Code of 1986 (relating to amount of credit) is amended by
			 striking and at the end of paragraph (3), by striking the period
			 at the end of paragraph (4) and inserting , and, and by adding
			 at the end the following new paragraph:
				
					(5)the qualifying coal-to-liquid fuels project
				credit.
					.
			(b)Amount of
			 creditSubpart E of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 rules for computing investment credit) is amended by inserting after section
			 48B the following new section:
				
					48C.Qualifying
				coal-to-liquid fuels project credit
						(a)In
				generalFor purposes of
				section 46, the qualifying coal-to-liquid fuels project credit for any taxable
				year is an amount equal to 20 percent of the qualified investment for such
				taxable year.
						(b)Qualified
				investment
							(1)In
				generalFor purposes of
				subsection (a), the qualified investment for any taxable year is the basis of
				property placed in service by the taxpayer during such taxable year which is
				part of a qualifying coal-to-liquid fuels project—
								(A)(i)the construction, reconstruction, or
				erection of which is completed by the taxpayer, or
									(ii)which is acquired by the taxpayer if the
				original use of such property commences with the taxpayer, and
									(B)with respect to which depreciation (or
				amortization in lieu of depreciation) is allowable.
								(2)Applicable
				rulesFor purposes of this
				section, rules similar to the rules of subsection (a)(4) and (b) of section 48
				shall apply.
							(c)DefinitionsFor purposes of this section—
							(1)Qualifying
				coal-to-liquid fuels projectThe term qualifying coal-to-liquid
				fuels project means any domestic project which—
								(A)employs the Fischer-Tropsch process to
				produce at least 10,000 barrels per day of transportation grade liquid fuels
				from coal (including any property which allows for the capture, transportation,
				or sequestration of by-products resulting from such process, including carbon
				emissions), and
								(B)any portion of the qualified investment in
				which is certified under the qualifying coal-to-liquid program as eligible for
				credit under this section in an amount (not to exceed $200,000,000) determined
				by the Secretary.
								(2)CoalThe term coal means any
				carbonized or semicarbonized matter, including peat.
							(d)Qualifying
				coal-to-liquid fuels project program
							(1)In
				generalThe Secretary, in
				consultation with the Secretary of Energy, shall establish a qualifying
				coal-to-liquid fuels project program to consider and award certifications for
				qualified investment eligible for credits under this section to 10 qualifying
				coal-to-liquid fuels project sponsors under this section. The total qualified
				investment which may be awarded eligibility for credit under the program shall
				not exceed $2,000,000,000.
							(2)Period of
				issuanceA certificate of
				eligibility under paragraph (1) may be issued only during the 10-fiscal year
				period beginning on October 1, 2006.
							(3)Selection
				criteriaThe Secretary shall
				not make a competitive certification award for qualified investment for credit
				eligibility under this section unless the recipient has documented to the
				satisfaction of the Secretary that—
								(A)the award recipient is financially viable
				without the receipt of additional Federal funding associated with the proposed
				project,
								(B)the recipient will provide sufficient
				information to the Secretary for the Secretary to ensure that the qualified
				investment is spent efficiently and effectively,
								(C)a market exists for the products of the
				proposed project as evidenced by contracts or written statements of intent from
				potential customers,
								(D)the fuels identified with respect to the
				gasification technology for such project will comprise at least 90 percent of
				the fuels required by the project for the production of transportation grade
				liquid fuels,
								(E)the award recipient’s project team is
				competent in the construction and operation of the Fischer-Tropsch process,
				with preference given to those recipients with experience which demonstrates
				successful and reliable operations of such process, and
								(F)the award recipient has met other criteria
				established and published by the Secretary.
								(e)Denial of
				double benefitNo deduction
				or other credit shall be allowed with respect to the basis of any property
				taken into account in determining the credit allowed under this
				section.
						.
			(c)Conforming
			 amendments
				(1)Section 49(a)(1)(C) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of clause
			 (iii), by striking the period at the end of clause (iv) and inserting ,
			 and, and by adding after clause (iv) the following new clause:
					
						(v)the basis of any property which is part of
				a qualifying coal-to-liquid fuels project under section
				48C.
						.
				(2)The table of sections for subpart E of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 48B the following new item:
					
						
							48C. Qualifying coal-to-liquid
				fuels project
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			7.Temporary expensing
			 for equipment used in coal-to-liquid fuels process
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 179D the following new section:
				
					179E.Election to expense
				certain coal-to-liquid fuels facilities
						(a)Treatment as
				expensesA taxpayer may elect
				to treat the cost of any qualified coal-to-liquid fuels process property as an
				expense which is not chargeable to capital account. Any cost so treated shall
				be allowed as a deduction for the taxable year in which the expense is
				incurred.
						(b)Election
							(1)In
				generalAn election under
				this section for any taxable year shall be made on the taxpayer’s return of the
				tax imposed by this chapter for the taxable year. Such election shall be made
				in such manner as the Secretary may by regulations prescribe.
							(2)Election
				irrevocableAny election made
				under this section may not be revoked except with the consent of the
				Secretary.
							(c)Qualified
				coal-to-liquid fuels process propertyThe term qualified coal-to-liquid
				fuels process property means any property located in the United
				States—
							(1)which employs the Fischer-Tropsch process
				to produce transportation grade liquid fuels from coal (including any property
				which allows for the capture, transportation, or sequestration of by-products
				resulting from such process, including carbon emissions),
							(2)the original use of which commences with
				the taxpayer,
							(3)the construction of which—
								(A)except as provided in subparagraph (B), is
				subject to a binding construction contract entered into after the date of the
				enactment of this section and before January 1, 2011, but only if there was no
				written binding construction contract entered into on or before such date of
				enactment, or
								(B)in the case of self-constructed property,
				began after the date of the enactment of this section and before January 1,
				2011, and
								(4)which is placed in service by the taxpayer
				after the date of the enactment of this section and before January 1,
				2016.
							(d)Election to
				allocate deduction to cooperative ownerIf—
							(1)a taxpayer to which subsection (a) applies
				is an organization to which part I of subchapter T applies, and
							(2)one or more persons directly holding an
				ownership interest in the taxpayer are organizations to which part I of
				subchapter T apply,
							the taxpayer may elect to allocate
				all or a portion of the deduction allowable under subsection (a) to such
				persons. Such allocation shall be equal to the person’s ratable share of the
				total amount allocated, determined on the basis of the person’s ownership
				interest in the taxpayer. The taxable income of the taxpayer shall not be
				reduced under section 1382 by reason of any amount to which the preceding
				sentence applies.(e)Basis
				reduction
							(1)In
				generalFor purposes of this
				title, if a deduction is allowed under this section with respect to any
				qualified coal-to-liquid fuels process property, the basis of such property
				shall be reduced by the amount of the deduction so allowed.
							(2)Ordinary income
				recaptureFor purposes of
				section 1245, the amount of the deduction allowable under subsection (a) with
				respect to any property which is of a character subject to the allowance for
				depreciation shall be treated as a deduction allowed for depreciation under
				section 167.
							(f)Application
				with other deductions and credits
							(1)Other
				deductionsNo deduction shall
				be allowed under any other provision of this chapter with respect to any
				expenditure with respect to which a deduction is allowed under subsection (a)
				to the taxpayer.
							(2)CreditsNo credit shall be allowed under section 38
				with respect to any amount for which a deduction is allowed under subsection
				(a).
							(g)ReportingNo deduction shall be allowed under
				subsection (a) to any taxpayer for any taxable year unless such taxpayer files
				with the Secretary a report containing such information with respect to the
				operation of the property of the taxpayer as the Secretary shall
				require.
						.
			(b)Conforming
			 amendments
				(1)Section 1016(a) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent provided in section
				179E(e)(1).
						.
				(2)Section 1245(a) of such Code is amended by
			 inserting 179E, after 179D, both places it
			 appears in paragraphs (2)(C) and (3)(C).
				(3)Section 263(a)(1) of such Code is amended
			 by striking or at the end of subparagraph (J), by striking the
			 period at the end of subparagraph (K) and inserting , or, and by
			 inserting after subparagraph (K) the following new subparagraph:
					
						(L)expenditures for which a deduction is
				allowed under section
				179E.
						.
				(4)Section 312(k)(3)(B) of such Code is
			 amended by striking or 179D each place it appears in the heading
			 and text and inserting 179D, or 179E.
				(5)The table of sections for part VI of
			 subchapter B of chapter 1 of such Code is amended by inserting after the item
			 relating to section 179D the following new item:
					
						
							Sec. 179E. Election to expense
				certain coal-to-liquid fuels
				facilities.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to properties placed in service after the date of the
			 enactment of this Act.
			8.Extension of
			 alternative fuel credit for fuel derived from coal through the Fischer-Tropsch
			 process
			(a)Alternative
			 fuel creditParagraph (4) of
			 section 6426(d) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(4)TerminationThis subsection shall not apply to—
						(A)any sale or use involving liquid fuel
				derived from coal (including peat) through the Fischer-Tropsch process for any
				period after September 30, 2020,
						(B)any sale or use involving liquified
				hydrogen for any period after September 30, 2014, and
						(C)any other sale or use for any period after
				September 30,
				2009.
						.
			(b)Payments
				(1)In
			 generalParagraph (5) of
			 section 6427(e) of the Internal Revenue Code of 1986 is amended by striking
			 and and the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
					
						(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving liquid fuel derived from coal (including
				peat) through the Fischer-Tropsch process sold or used after September 30,
				2020.
						.
				(2)Conforming
			 amendmentSection
			 6427(e)(5)(C) of such Code is amended by striking subparagraph
			 (D) and inserting subparagraphs (D) and (E).
				9.Strategic Petroleum
			 Reserve
			(a)Development,
			 operation, and maintenance of ReserveSection 159 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6239) is amended—
				(1)by redesignating subsections (f), (g), (j),
			 (k), and (l) as subsections (a), (b), (e), (f), and (g), respectively;
			 and
				(2)by inserting after subsection (b) (as
			 redesignated by paragraph (1)) the following:
					
						(c)Study of
				maintaining coal-to-liquid products in ReserveNot later than 1 year after the date of
				enactment of the Coal-to-Liquid Fuel
				Promotion Act of 2006, the Secretary and the Secretary of Defense
				shall—
							(1)conduct a study of the feasibility and
				suitability of maintaining coal-to-liquid products in the Reserve; and
							(2)submit to the Committee on Energy and
				Natural Resources and the Committee on Armed Services of the Senate and the
				Committee on Energy and Commerce and the Committee on Armed Services of the
				House of Representatives a report describing the results of the study.
							(d)Construction of
				storage facilitiesAs soon as
				practicable after the date of enactment of the
				Coal-to-Liquid Fuel Promotion Act of
				2006, the Secretary may construct 1 or more storage
				facilities—
							(1)in the vicinity of pipeline infrastructure
				and at least 1 military base; but
							(2)outside the boundaries of any State on the
				coast of the Gulf of
				Mexico.
							.
				(b)Petroleum
			 products for storage in ReserveSection 160 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6240) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by inserting a semicolon
			 at the end;
					(B)in paragraph (2), by striking
			 and at the end;
					(C)in paragraph (3), by striking the period at
			 the end and inserting ; and; and
					(D)by adding at the end the following:
						
							(4)coal-to-liquid products (as defined in
				section 2 of the Coal-to-Liquid Fuel
				Promotion Act of 2006), as the Secretary determines to be
				appropriate, in a quantity not to exceed 20 percent of the total quantity of
				petroleum products in the
				Reserve.
							;
					(2)in subsection (b), by redesignating
			 paragraphs (3) through (5) as paragraphs (2) through (4), respectively;
			 and
				(3)by redesignating subsections (f) and (h) as
			 subsections (d) and (e), respectively.
				(c)Conforming
			 amendmentsSection 167 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6247) is amended—
				(1)in subsection (b)—
					(A)by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively; and
					(B)in paragraph (2) (as redesignated by
			 subparagraph (A)), by striking section 160(f) and inserting
			 section 160(e); and
					(2)in subsection (d), in the matter preceding
			 paragraph (1), by striking section 160(f) and inserting
			 section 160(e).
				10.Authorization to
			 conduct research, development, testing, and evaluation of assured domestic
			 fuelsOf the amount authorized
			 to be appropriated for the Air Force for research, development, testing, and
			 evaluation, $10,000,000 may be made available for the Air Force Research
			 Laboratory to continue support efforts to test, qualify, and procure synthetic
			 fuels developed from coal for aviation jet use.
		11.Procurement of
			 unconventional fuels by the Department of DefenseSection 2398a of title 10, United States
			 Code, is amended—
			(1)in subsection (b)—
				(A)by striking The Secretary
			 and inserting the following:
					
						(1)In
				generalThe
				Secretary
						;
				and
				(B)by adding at the end the following:
					
						(2)Coal-to-liquid
				production facilities
							(A)In
				generalThe Secretary of
				Defense may enter into contracts or other agreements with private companies or
				other entities to develop and operate coal-to-liquid facilities (as defined in
				section 2 of the Coal-to-Liquid Fuel
				Promotion Act of 2006) on or near military installations.
							(B)ConsiderationsIn entering into contracts and other
				agreements under subparagraph (A), the Secretary shall consider land
				availability, testing opportunities, and proximity to raw
				materials.
							;
				(2)in subsection (d), by striking 1 or
			 more years and inserting up to 25 years; and
			(3)by adding at the end the following:
				
					(f)Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section.
					.
			
